internal_revenue_service number release date index number ------------------------ ------------------------ ---------------------------------------------------- ------------------------------------------------- ------------------------- - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg teb - plr-121043- date june ------------- --------------------- ----------------------- -------------------------- ---------------------------------------------------------------- legend authority ------------------------------------------------------------ state a date date date date year year dear -------------- this is in response to your request for an extension of time under sec_301_9100-1 of the procedure and administration regulations to file an amended form_8328 carryforward election of unused private_activity_bond volume_cap for authority to make a carryforward election under sec_146 of the internal_revenue_code with respect to dollar_figurea of unused private_activity_bond volume_cap from year for the purpose of issuing qualified_mortgage bonds ------------------ ----------------- ------- ------- plr-121043-04 facts and representations you make the following factual representations authority is a body politic and corporate organized under the laws of state authority is authorized to issue obligations for a variety of purposes including the development of affordable housing described in sec_143 authority is not authorized to issue qualified student_loan bonds on date the board_of directors of authority directed that all unused year volume_cap be carried forward for qualified_mortgage bonds on date authority timely filed a form_8328 to carry forward dollar_figurea of unused private_activity_bond volume_cap from year for the purpose of issuing qualified student_loan bonds the form_8328 should have designated the dollar_figurea as a carryforward to finance qualified_mortgage bonds in date authority discovered the error in preparing its carryforward election for year on date authority filed with the irs a proposed amended form_8328 which amended the form_8328 filed on date by designating the dollar_figurea as a carryforward to finance qualified_mortgage bonds also on date authority submitted a ruling_request for an extension of time to file the amended form_8328 for year unused private_activity_bond volume_cap as of date the irs had not discovered the invalid carryforward designation contained in the original form_8328 law and analysis sec_146 provides that if an issuing authority’s volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes the election is made by filing form_8328 with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election the election must identify the purpose for which the carryforward is elected and specify the amount to be carried forward for that purpose sec_146 carryforward elections and any identifications or specifications stated therein are irrevocable sec_146 when a taxpayer makes an election that it is not entitled to make the election is invalid and the taxpayer is treated as if it had not made the election see 346_f2d_1016 9th cir taxpayer who elected method of reporting that was not available to taxpayer was not bound by the election 97_tc_632 taxpayer who elected improper method of carrying over net operating losses was treated as not having made the election plr-121043-04 sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements for automatic extensions in sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief will be granted if the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that the taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requested relief under that section before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability than the taxpayer would have had if the election had been timely taking into account the time_value_of_money authority timely filed a form_8328 on date to carry forward dollar_figurea of its unused private_activity_bond volume_cap for qualified student_loan bonds this election was not available to authority because authority could not issue qualified student_loan bonds accordingly we conclude that the election was invalid and authority should be treated as if it had not made an election for the dollar_figurea of volume_cap before the irs discovered the invalid election authority filed a proper form_8328 along with a request for an extension of time to file the proper form_8328 conclusion under the facts and circumstances of this case we conclude that the form_8328 filed by authority on date is void we further conclude that authority acted reasonably and in good_faith and that granting an extension of time under sec_301_9100-1 to file the proper form_8328 to carry forward dollar_figurea of unused year volume_cap for qualified_mortgage bonds will not prejudice the interests of the government authority is granted an extension of time to days from the date of this letter_ruling to file the form_8328 to carry forward dollar_figurea in unused year volume_cap for qualified_mortgage bonds plr-121043-04 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to authority’s authorized representatives the ruling contained in this letter is based upon information and representations submitted by authority and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination by _________________________ rebecca l harrigal branch chief tax exempt bond branch assistant chief_counsel exempt_organizations employment_tax government entities sincerely
